DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and 20 , the phrase " low-Q resonators “ in claims 10 and 20 is
a relative phrase which renders the claim indefinite. The phrase " low-Q resonators” is not defined by the claim, the specification does not provide a standard for
ascertaining the requisite degree, and one of ordinary skill in the art would not be
reasonably apprised of the scope of the invention. The claim, in light of the specification, is
unclear as to what is a low-Q resonator. Is this a certain type of resonator or is this low q value. The examiner further question what is “Q”?  For the sake of compact
prosecution the mertis claims 10 and 20 cannot be treated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Hayakawa a (US Patent Publication Number 2015/0132015 A1).

Hayakawa, teaches as claimed in claim 1, an optical phase modulator, comprising: a cascaded array (Figs. 1-3) of optical resonators, wherein each of the optical resonators (9) has an input port and an output port (fig 4);a plurality of waveguides (4 and 5)coupled between the optical resonators and configured to provide cascaded optical communication between the optical resonators, wherein each of the waveguides  (4 and 5)is respectively coupled between the output port of one optical resonator and the input port of an adjacent optical resonator ( the waveguide is contionous through the device); and a transmission electrode (7a and 7B) positioned adjacent to the optical resonators, the transmission electrode configured to apply a drive voltage (20) across the optical resonators;wherein the optical phase modulator is operative to co-propagate an input optical wave with the drive voltage (30), such that a resonator-to-resonator optical delay is matched with a resonator-to-resonator electrical delay.
Hayakawa, teaches as claimed in claim 2, wherein each of the optical resonators have the same resonance frequency (.para. [0094[).
Hayakawa, teaches as claimed in claim 3 wherein each of the optical resonators has a respectively different resonance frequency from the other optical resonators (.para. [0060]).
Hayakawa, teaches as claimed in claim 4, wherein the optical resonators each comprise one or more grating structures (See Figure 3a 7a, 7b and 8).
Hayakawa, teaches as claimed in claim 5, wherein the optical resonators each comprise a ring resonator (Fig 3a).
Hayakawa , teaches as claimed in claim 6, wherein the optical resonators each comprise: a waveguide structure including a first waveguide (4) and a second waveguide (5), the waveguide structure comprising: the input port (Input port), which is located at one end of the first waveguide; the output port (through port), which is located at one end of the second waveguide and adjacent to the input port; and a grating-assisted directional coupler located along the waveguide structure, the grating-assisted directional coupler including a periodic grating structure on each of the first and second waveguides.
Hayakawa, teaches as claimed in claim 12, wherein the optical resonators, the waveguides, and the transmission electrode are coupled to a substrate (3).
Hayakawa, teaches as claimed in claim 13, wherein the substrate is coupled to an integrated photonics chip (.para. [0074]).
Hayakawa, teaches as claimed in claim 14, an optical phase modulator, comprising: a cascaded array of optical resonators (9), wherein each of the optical resonators has an input port (input port) and an output port (through port); a plurality of waveguides (4 and 5) coupled between the optical resonators and configured to provide cascaded optical communication between the optical resonators, wherein each of the waveguides is respectively coupled between the output port of one optical resonator and the input port of an adjacent optical resonator (fig 4); and one or more electrodes (7A and 7B) adjacent to the optical resonators, wherein the one or more electrodes are configured to apply a voltage (20) across the optical resonators; wherein the optical resonators each comprise one or more grating structures (see Figure 4).
Hayakawa, teaches as claimed in claim 15, wherein each of the optical resonators have the same resonance frequency (.para. [0094[).
Hayakawa, teaches as claimed in claim 16, wherein each of the optical resonators has a respectively different resonance frequency from the other optical resonators (.para. [0060]).
Hayakawa, teaches as claimed in claim 17, wherein the one or more grating structures comprise Bragg gratings (.para. [0055]).
Hayakawa, teaches as claimed in claim 18, wherein the optical resonators comprise an electro-optic material ((.para. [0055]).
Hayakawa, teaches as claimed in claim 19, wherein the optical resonators comprise a thermo-optic material (8x).


Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches optical phase modulator, comprising: a cascaded array of optical resonators, wherein each of the optical resonators has an input port and an output port ;a plurality of waveguides coupled between the optical resonators and configured to provide cascaded optical communication between the optical resonators, wherein each of the waveguides, prior art fails to simultaneously teach wherein: the transmission electrode comprises a traveling wave electrode and includes a first bus bar and an opposing second bus bar, the first and second bus bars including a plurality of interdigitated electrode fingers; and optical delay between the optical resonators is matched to electrical delay between elements in the travelling wave electrode, as claimed in claim 7; , wherein an RF velocity in the optical resonators matches a velocity of the optical wave in the optical resonators, as claimed in claim 11; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

22 September 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872